Citation Nr: 1703602	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  14-33 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability (previously claimed as back injury).  

2.  Entitlement to service connection for mild degenerative disc disease L1-2; moderate facet arthropathy L5-S1; mild diffuse lumbar spondylosis (lumbar spine disability).  

3.  Entitlement to service connection for lumbosacral radiculopathy L2-3 and L5; L2-3 meralgia paresthetica, claimed as a left leg sciatica disability (left leg neurological disability), to include as secondary to a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota, which denied the claim of service connection for a left leg neurological disability and reopened the claim of service connection for a lumbar spine disability and confirmed and continued the previous denial.  

The Veteran testified before the undersigned at a Board hearing in August 2016.  A transcript of the hearing has been reviewed and associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left leg neurological disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied service connection for a back injury.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  

2.  The evidence received since the January 2005 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for a lumbar spine disability (previously claimed as a back injury).  

3.  Resolving all doubt in favor of the Veteran, the Veteran's current lumbar spine disability is due to military service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).  

2.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.012, 3.303, 3.304 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's petition to reopen and claim of service connection for a lumbar spine disability have been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  New and Material Evidence 

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

The Veteran's claim of service connection for a lumbar spine disability (claimed as a back injury) was denied in a January 2005 rating decision because there was no evidence of a current disability.  The evidence of record at the time of the January 2005 rating decision consisted of Veteran's DD-214 Form, service treatment records, the Veteran's Application for Compensation, VCAA letter, and the Veteran's statement.  

The Veteran was notified of this decision and his procedural rights by letter in February 2005.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the January 2005 rating decision is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the January 2005 rating decision, VA treatment records, a report from a June 2013 VA examination, private treatment records, a December 2014 private physician statement, and statements from the Veteran, Veteran's wife, and brother have been associated with the claims file.  

After a review of the record, the Board finds that new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.  The evidence is new, as it was not part of the record at the time of the January 2005 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  The newly added evidence confirms that the Veteran has a current lumbar spine disability.  Furthermore, in a statement dated December 2014, the private physician opined that the Veteran's current lumbar spine disability stemmed from the traumatic injury sustained by the Veteran in service.  Accordingly, the evidence is new and material and the claim of service connection for a lumbar spine disability, previously claimed as a back injury, is reopened.  

II.  Service Connection 

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Factual Background and Analysis

The Veteran asserts that service connection is warranted for a lumbar spine disability.  

The Veteran has been assessed with a lumbar spine disability.  Specifically, he has been diagnosed with mild degenerative disc disease L1-2; moderate facet arthropathy L5-S1; and mild diffuse lumbar spondylosis.  See e.g. 06/11/2013, VBMS, VA examination, p. 3.  Thus, a present disability has been established by the evidence.  

While on active duty, the Veteran fell out of an airplane and onto his back and sustained a lumbar back strain, with radiating pain into his left hip.  There were spasms in the left lumbar region.  See 03/20/2013, VBMS, STR-Medical, pp. 11-17.  As such, an in-service incurrence has been shown.  

The remaining question for consideration is whether the Veteran's current lumbar spine disability is related to the injury sustained in service.  

The Veteran was afforded a VA examination in June 2013.  Following examination and review of the record, the examiner noted that recent MRI findings of mild and diffuse lumbar spondylosis were not consistent with an injury.  The examiner provided an addendum opinion in August 2013.  The examiner opined that there was no medical evidence to support the claim.  The examiner reasoned that the MRI of the lumbar spine in August 2012 showing lumbar spondylosis, which can be explained by the natural aging process, and the Veteran's separation report was negative for problems referable to the back.  

In contrast, the Veteran provided a statement from C.A.K., D.O. dated in December 2014.  C.A.K. concluded that since the Veteran's traumatic injury in 1963, he has had an ongoing low back condition that has accelerated to a chronic debilitating back condition.  C.A.K. took into account the Veteran's history, pain patterns, and examination findings to conclude that the Veteran suffered a significant injury when he fell from the airplane wing that resulted in tearing of the ligaments and capsules of his lower lumbar spine and lumbosacral/sacroiliac joints, which accelerated an underlying degenerative process, spondylitic degenerative facet and joint condition of his low back.  In reaching that conclusion, C.A.K. noted that soft tissue palpation showed significant myofibrositis.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current lumbar spine disability is related to his in service injury.  Regarding the opinions of record, the December 2014 private opinion attributed the Veteran's lumbar spine disability to his in service injury.  Conversely, the June and August 2013 VA opinion determined that the lumbar spine disability was not due to his military service.  The VA opinions relied heavily on the fact that MRI findings from 2012 were not consistent with injury but rather were a reflection of the aging process.  However, part of C.A.K.'s basis for attributing the current disability to the in-service trauma was a finding of myofibrositis shown on deep tissue palpation.  Thus, in focusing on the MRI records, the VA examiner's conclusions are incomplete, in light of other testing showing findings that could be consistent with an old injury.  Moreover, C.A.K. acknowledged that some component of the MRI findings were due to aging, but explained that such findings were abnormally accelerated and exaggerated in the Veteran.  The Board finds that C.A.K.'s response better considered the record as a whole and contained more depth of explanation.  Thus, C.A.K.'s opinion is found to be the most probative evidence on the question of nexus.

Based on the above, and resolving any reasonable doubt in the Veteran's favor, the Board finds the evidence is in equipoise and the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, service connection for a lumbar spine disability is warranted.  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a lumbar spine disability is granted.  

Entitlement to service connection for a lumbar spine disability is granted.  


REMAND

The Board finds that additional evidentiary development is required prior to adjudicating the claim of service connection for a left leg neurological disability.  

As noted herein, the Veteran contends that his lumbosacral radiculopathy is secondary to his lumbar spine disability.  See 08/23/2016, VBMS, Hearing Testimony, p. 4.  

The Veteran was afforded a VA examination in June 2013 to address his peripheral nerve condition.  The examiner assessed the Veteran with lumbosacral radiculopathy and meralgia paresthetica and opined that it was less likely than not the result of the Veteran's now service connected lumbar spine disability.  The examiner reasoned that there was no medical evidence to support the claim, the presumed diagnosis of numbness and tingling of the left lower extremity was meralgia paresthetica, which is pure sensory affecting the anterolateral thigh, and the MRI of the lumbar spine revealed no encroachment, herniated disc, or spinal stenosis.   However, the examiner failed to address the diagnosis of radiculopathy in her rationale and did not provide a sufficient rationale as to why meralgia paresthetica was not related to the Veteran's lumbar spine disability.  Furthermore, she did not provide an opinion regarding direct service connection or address aggravation of the Veteran's left leg neurological disability by his now service connected lumbar spine disability.  Accordingly, the Board finds that the June 2011 VA examination is inadequate to determine the Veteran's service connection claim for a left leg neurological disability.  

The Veteran provided a private statement from C.A.K. dated in December 2014.  C.A.K. concluded that the Veteran had a lumbar spine disability with associated referred leg pain.  As previously stated herein, C.A.K. reasoned that due to the traumatic injury sustained in-service, the Veteran stretched and tore the ligaments and capsules of his lower lumbar spine and lumbosacral/sacroiliac joints.  This resulted in an accelerated underlying degenerative process, which resulted in a low back condition with associated referred leg pain.  However, the Board notes that C.A.K. failed to provide a diagnosis with regards to the Veteran's referred leg pain.  Pain alone is not a disability for VA purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, the Board finds that that December 2014 opinion is inadequate to determine the Veteran's service connection claim given that C.A.K. did not provide a diagnosis for the Veteran's leg pain.  

Given that no medical examination or opinion has been adequate to determine whether the Veteran's left leg neurological disability was caused or aggravated by his service connected lumbar spine disability, the Board finds that a remand for an addendum opinion, or if necessary, a VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the entire claims file, including a copy of this remand, to the June 2013 VA examiner for an addendum opinion as to the etiology of the Veteran's left leg neurological disability.  (If the examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.)  Review of the claims file should be noted in the addendum report.  

The examiner should be informed that the Veteran is now service connected for a lumbar spine disability.  

The examiner should clarify the diagnosis of the Veteran's left leg neurological disability.  Specifically, the examiner should explain the diagnosis of lumbosacral radiculopathy at L2-3 and L5 in light of the August 2012 MRI findings.  

Furthermore, the examiner should also clarify and explain the diagnosis of meralgia paresthetica and the opinion that meralgia paresthetica is pure sensory affecting the anterolateral thigh.  

The examiner should provide the following opinions:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's lumbosacral radiculopathy, meralgia paresthetica, or other left leg neurological disability is caused by his service connected lumbar spine disability? 

b.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's lumbosacral radiculopathy, meralgia paresthetica, or other left leg neurological disability has been aggravated (chronically worsened) by his service connected lumbar spine disability? 

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the left leg neurological disability prior to aggravation?

c.  If the Veteran's lumbosacral radiculopathy, meralgia paresthetica, or other left leg neurological disability is not caused or aggravated by the service connected lumbar spine disability is it at least as likely as not (probability of at least 50 percent) that the left leg neurological disability is otherwise etiologically related to the Veteran's period of active military service.  

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner should review and discuss the private statement from C.A.K. dated in December 2014 and the August 2012 MRI report of the lumbar spine.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

2. Thereafter, readjudicate this issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


